 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   MATTHEW A. LAWRIE,                             1:19-cv-00640-DAD-GSA-PC
12                                                  FINDINGS AND RECOMMENDATIONS,
                   Plaintiff,                       RECOMMENDING THAT PLAINTIFF BE
13                                                  DENIED LEAVE TO PROCEED IN
           vs.                                      FORMA PAUPERIS PURSUANT TO 28
14                                                  U.S.C. § 1915(g) AND THAT PLAINTIFF
     SERGEANT D. WILLIAMS, et al.,                  BE REQUIRED TO PAY THE $400.00
15                                                  FILING FEE IN FULL WITHIN THIRTY
                  Defendants.                       DAYS
16                                                  (ECF No. 1.)
17                                                  OBJECTIONS, IF ANY, DUE IN 14 DAYS
18

19

20   I.      BACKGROUND
21           Matthew A. Lawrie (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
22   action pursuant to 42 U.S.C. § 1983. On May 13, 2019, Plaintiff filed the Complaint commencing
23   this action. (ECF No. 1.) Plaintiff has not submitted an application to proceed in forma pauperis
24   pursuant to 28 U.S.C. § 1915, nor paid the $400.0 filing fee for this action.
25   II.     THREE-STRIKES PROVISION OF 28 U.S.C. § 1915(g)
26           28 U.S.C. § 1915 governs proceedings in forma pauperis. Section 1915(g) provides that
27   “[i]n no event shall a prisoner bring a civil action . . . under this section if the prisoner has, on 3
28   or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal

                                                       1
 1   in a court of the United States that was dismissed on the grounds that it is frivolous, malicious,
 2   or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
 3   danger of serious physical injury.”
 4            “This subdivision is commonly known as the ‘three strikes’ provision.” Andrews v. King,
 5   398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (hereafter “Andrews”). “Pursuant to § 1915(g), a
 6   prisoner with three strikes or more cannot proceed IFP.” Id.; see also Andrews v. Cervantes, 493
 7   F.3d 1047, 1052 (9th Cir. 2007) (hereafter “Cervantes”) (under the PLRA, “[p]risoners who have
 8   repeatedly brought unsuccessful suits may entirely be barred from IFP status under the three
 9   strikes rule[.]”). The objective of the PLRA is to further “the congressional goal of reducing
10   frivolous prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir.
11   1997).
12            “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which were
13   dismissed on the ground that they were frivolous, malicious, or failed to state a claim,” Andrews,
14   398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court styles such dismissal
15   as a denial of the prisoner’s application to file the action without prepayment of the full filing
16   fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008). Once a prisoner has accumulated
17   three strikes, he is prohibited by section 1915(g) from pursuing any other IFP action in federal
18   court unless he can show he is facing “imminent danger of serious physical injury.” See 28
19   U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-52 (noting § 1915(g)’s exception for IFP
20   complaints which “make[] a plausible allegation that the prisoner faced ‘imminent danger of
21   serious physical injury’ at the time of filing”).
22   III.     ANALYSIS
23            A review of the actions filed by Plaintiff reveals that Plaintiff is subject to 28 U.S.C. §
24   1915(g), and is thus precluded from proceeding in forma pauperis unless Plaintiff was, at the
25   time the Complaint was filed, under imminent danger of serious physical injury. Court records
26   reflect that on at least three prior occasions Plaintiff has brought actions while incarcerated that
27   were dismissed as frivolous, malicious, or for failure to state a claim upon which relief may be
28   granted, as follow:

                                                         2
 1          1)      Lawrie v. State of California, et al., Civil Case No. 1:11-cv-00471-DLB-PC (E.D.
 2                  Cal. July 28, 2011 Order dismissing action for failure to state a claim) (strike one);
 3          2)      Lawrie v. State of California, et al., Civil Case No. 1:11-cv-00551-LJO-GSA-PC
 4                  (E.D. Cal. August 19, 2011 Order of dismissal as frivolous, malicious, and for
 5                  failure to state a claim) (strike two);
 6          3)      Lawrie v. Vargas, et al., Civil Case No. 3:11-cv-02081-H-BLM (S.D. Cal.
 7                  October 18, 2011 Order of dismissal for failure to state a claim) (strike three);
 8          4)      Lawrie v. Cline, et al., Civil Case No. 3:11-cv-02584-H-JMA (S.D. Cal.
 9                  December 19, 2011 Order of dismissal for failure to state a claim) (strike four);
10          5)      Lawrie v. Allison, et al., Civil Case No. 1:11-cv-00947-BAM (E.D. Cal. February
11                  8, 2012 Order of dismissal for failure to state a claim) (strike five);
12          6)      Lawrie v. Allison, et al., Civil Case No. 1:11-cv-01821-GSA-PC (E.D. Cal.
13                  October 26, 2012 Order of dismissal for failure to state a claim) (strike six); and
14          7)      Lawrie v. State of California, et al., Civil Case No. 1:13-cv-00443-SKO (PC)
15                  (E.D. Cal. January 13, 2014 Order of dismissal for failure to state a claim) (strike
16                  seven).
17          The availability of the imminent danger exception turns on the conditions a prisoner faced
18   at the time the complaint was filed, not at some earlier or later time. See Cervantes, 493 F.3d at
19   1053. “[A]ssertions of imminent danger of less obviously injurious practices may be rejected as
20   overly speculative or fanciful.” Id. at 1057 n.11. Imminent danger of serious physical injury
21   must be a real, present threat, not merely speculative or hypothetical. To meet his burden under
22   § 1915(g), an inmate must provide “specific fact allegations of ongoing serious physical injury,
23   or a pattern of misconduct evidencing the likelihood of imminent serious physical injury.”
24   Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). “Vague and utterly conclusory
25   assertions” of harm are insufficient. White v. Colorado, 157 F.3d 1226, 1231–32 (10th Cir.
26   1998). That is, the “imminent danger” exception is available “for genuine emergencies,” where
27   “time is pressing” and “a threat . . . is real and proximate.” Lewis v. Sullivan, 279 F.3d 526, 531
28   (7th Cir. 2002).

                                                       3
 1          The Court has reviewed Plaintiff’s Complaint in this action and finds that Plaintiff does
 2   not meet the imminent danger exception. See Cervantes, 493 F.3d at 1053. In the Complaint,
 3   Plaintiff alleges that on November 4, 2018, correctional officers assaulted him and threw him to
 4   the ground causing bloody injuries and injury to his neck, back, head, and left shoulder. Plaintiff
 5   alleges that the assault was a “staged” event and the officers intended to harm him because he
 6   was litigating an active case. Compl. at 4 ¶3. Plaintiff alleges that he fears more harm while his
 7   excessive force appeal is being investigated. Plaintiff also alleges that C/O Marquez threatened
 8   him when Plaintiff asked him why he was wearing another man’s name on his uniform. The
 9   intended threat was a restriction on Plaintiff’s First Amendment rights, such as the right to free
10   speech or association. Plaintiff also alleges that he suffered from headaches, loss of sleep, and
11   emotional distress due to fear of further intentional assault.
12          Plaintiff’s Complaint is devoid of any showing that Plaintiff was under imminent danger
13   of serious physical injury at the time he filed the Complaint. The assault he describes in the
14   Complaint occurred on November 4, 2018, more than six months before he filed the current
15   Complaint. Plaintiff alleges that he fears further assaul, but he has not provided specific fact
16   allegations of ongoing serious physical injury or a pattern of misconduct evidencing the
17   likelihood of imminent serious physical injury. Plaintiff has not described a real and proximate
18   threat of injury by anyone. Imminent danger of serious physical injury must be a real, present
19   threat, not merely speculative or hypothetical, and Plaintiff has not alleged facts showing a real,
20   present threat. Plaintiff’s fears of possible injury do not show that he was under imminent danger
21   of serious physical injury at the time he filed his Complaint. Therefore, the court finds that
22   Plaintiff may not proceed in forma pauperis in this action and must submit the appropriate filing
23   fee in order to proceed with this action.
24   IV.    CONCLUSION AND RECOMMENDATIONS
25          Accordingly, IT IS HEREBY RECOMMENDED that:
26          1.      Plaintiff be denied leave to proceed in forma pauperis, pursuant to 28 U.S.C. §
27                  1915(g); and
28   ///

                                                      4
 1          2.      Plaintiff be required to submit the $400.00 filing fee for this case in full within
 2                  thirty days.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 5   (14) days from the date of service of these findings and recommendations, Plaintiff may file
 6   written objections with the court.    Such a document should be captioned “Objections to
 7   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 8   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 9   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
10   (9th Cir. 1991)).
11
     IT IS SO ORDERED.
12

13      Dated:     May 14, 2019                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     5
